



Exhibit 10.1


WAIVER AND AMENDMENT NO. 1 TO CREDIT AGREEMENT
THIS WAIVER AND AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as
of December 22, 2017, is made between Varex Imaging Corporation (the
“Borrower”), certain of the Borrower’s subsidiaries listed on the signature
pages hereof under the heading “GUARANTORS” (each a “Guarantor”, and,
collectively, the “Guarantors”), the lenders listed on the signature pages
hereof under the heading “LENDERS” (each a “Lender” and, collectively, the
“Lenders”), and Bank of America, N.A., as administrative agent for the Lenders
(in such capacity, the “Administrative Agent”).
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of May 1, 2017 (as amended, modified and supplemented
prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement, and provide certain
waivers in connection therewith; and
WHEREAS, the Lenders party hereto are willing to do so on the terms and
conditions hereof.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto hereby agree as follows:
SECTION 1 Definitions; Interpretation.


a.Terms Defined in Credit Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
b.Interpretation. The rules of interpretation set forth in Section 1.2 of the
Credit Agreement shall be applicable to this Amendment and are incorporated
herein.


SECTION 2 Amendments to the Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), the Credit Agreement is amended as follows:


a.Section 8.1(a) of the Credit Agreement is hereby amended by deleting the text
“and consolidating” each time such text appears therein.


b.Section 8.1(b) of the Credit Agreement is hereby amended by (i) replacing the
text “December 31, 2016” therein with the text “June 30, 2017”, and (ii)
deleting the text “and consolidating” each time such text appears therein.


c.Section 9.2 of the Credit Agreement is hereby amended by (i) deleting the text
“and” in Section 9.2(r) thereof; (ii) replacing the text “.” with the text “;
and” in Section 9.2(s) thereof; and (iii) inserting immediately after Section
9.2(s) thereof the following new Section 9.5(t) thereof:
“(t)    grants of customary back-up security interests over accounts receivable
disposed pursuant to Section 9.5(k).”
d.Section 9.5 of the Credit Agreement is hereby amended by (i) deleting the text
“and” in Section 9.5(i) thereof; (ii) replacing (x) the text “clause (k)” with
the text “clause (j)”, and (y) the text “.” with the



--------------------------------------------------------------------------------





text “; and” in Section 9.5(j) thereof; and (iii) inserting immediately after
Section 9.5(j) thereof the following new Section 9.5(k) thereof:


“(k)    Asset Dispositions in connection with accounts receivable financing
transactions; provided that (i) at the time of such Asset Disposition, no
Default or Event of Default shall exist or would result from such Asset
Disposition, (ii) the consideration received shall be in cash, (iii) the
purchaser of such accounts receivable is not an Affiliate of any Credit Party
and (iv) the aggregate purchase price of accounts receivable sold in reliance on
this clause (k) shall not exceed $25,000,000 in any fiscal quarter.”
e.     Section 11.10 of the Credit Agreement is hereby amended by adding the
following new text immediately prior to the second paragraph thereof:


“Upon any sale or other disposition by any Credit Party (other than to any other
Credit Party) of any Collateral in connection with any sale or other disposition
permitted under the Loan Documents, or upon the effectiveness of any written
consent to the release of the security interest created under any Security
Document in any Collateral pursuant to Section 12.2, the security interests in
such Collateral created by the Security Documents shall be automatically
released.”
SECTION 3 Waiver.


a.Waiver. Effective as of the Amendment Effective Date, the Lenders party hereto
hereby waive the following:


i.on a permanent basis, the Borrower’s obligation to make mandatory principal
prepayments of the Loans pursuant to Section 4.4(b)(ii) of the Credit Agreement
in amounts equal to one hundred percent (100%) of the aggregate Net Cash
Proceeds from an Asset Disposition permitted by Section 9.5(k) of the Credit
Agreement as amended hereby;


ii.failure to deliver consolidating financial statements pursuant to Sections
8.1(a) and 8.1(b) of the Credit Agreement (prior to giving effect to this
Amendment) prior to the date hereof;


iii.failure to deliver quarterly financial statements for the fiscal quarters
ended December 31, 2016 and March 31, 2017 pursuant to Section 8.1(b) of the
Credit Agreement (prior to giving effect to this Amendment) prior to the date
hereof;


iv.failure to, prior to the date hereof, (x) notify, pursuant to Section 8.14(a)
of the Credit Agreement, the Administrative Agent promptly after Varex Imaging
West, LLC (“Varex West LLC”) became a Material Subsidiary and (y) deliver the
documents required to be delivered pursuant to Section 8.14(a) of the Credit
Agreement; and


v.failure to deliver prior written notice to the Administrative Agent of the
change in name of PerkinElmer Medical Holdings, Inc. to Varex Imaging West
Holdings, Inc. (“Varex West Inc.”, and together with Varex West LLC, the “Varex
West Entities”) on July 31, 2017 pursuant to Section 5(f) of the Security
Agreement.


b.Limitations. The waiver set forth above shall be limited precisely as written
and relates solely to the provisions of Sections 4.4(b)(ii), 8.1(a), 8.1(b) and
8.14(a) of the Credit Agreement (prior to giving



--------------------------------------------------------------------------------





effect to this Amendment), and Section 5(f) of the Security Agreement in the
manner and to the extent described above and nothing in this Amendment shall be
deemed to:


i.constitute a waiver of compliance by any Credit Party with respect to any
other term, provision or condition of the Credit Agreement, the Security
Agreement or any other Loan Document, or any other instrument or agreement
referred to therein; or


ii.prejudice any right or remedy that any Secured Party may now have or may have
in the future under or in connection with the Credit Agreement, the Security
Agreement or any other Loan Document, or any other instrument or agreement
referred to therein.


SECTION 4 Conditions of Effectiveness. This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent (the
“Amendment Effective Date”):


a.Executed Counterparts. The Borrower, the Guarantors, the Administrative Agent
and the Required Lenders shall have indicated their consent to this Amendment by
the execution and delivery of the signature pages hereto to the Administrative
Agent.


b.Representations and Warranties. After giving effect to this Amendment:
i.the representations and warranties contained in Section 5 hereof shall be true
and correct; and


ii.no Default or Event of Default shall have occurred and be continuing.


c.Costs and Expenses. The Administrative Agent shall have received all
reasonable and documented out-of-pocket expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel) that are
due and payable in connection with this Amendment.


d.Material Subsidiary Required Documents. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:


i.Security Documents pledging one hundred percent (100%) of the total
outstanding Equity Interests of Varex West LLC and a consent thereto executed by
Varex West LLC (including, without limitation, if applicable, original
certificated Equity Interests evidencing the Equity Interests of Varex West LLC,
together with an appropriate undated stock or other transfer power for each
certificate duly executed in blank by the registered owner thereof);


ii.a duly executed supplement to the Security Agreement executed by Varex West
LLC;


iii.a duly executed supplement to the Guaranty Agreement executed by Varex West
LLC;


iv.a certificate of a Responsible Officer of Varex West LLC certifying as to the
incumbency and genuineness of the signature of each officer of Varex West LLC
executing the Loan Documents listed in clauses (i), (ii) and (iii) of this
Section 4(d) (collectively, the “Varex West Documents”) and this Amendment and
certifying that attached thereto is a true, correct and complete copy of (A) the
certificate of formation of Varex West LLC and all amendments thereto, certified
as of a recent date by the appropriate Governmental Authority in its
jurisdiction of formation (or equivalent), (B) the governing document of Varex
West LLC as in effect on the Amendment Effective Date, (C) resolutions duly
adopted by the board of directors (or other governing body) of Varex West LLC
authorizing and approving the



--------------------------------------------------------------------------------





transactions contemplated by the Varex West Documents and this Amendment and the
execution, delivery and performance of the Varex West Documents and this
Amendment (D) each certificate required to be delivered pursuant to Section
4(d)(v);


v.a certificate as of a recent date of the good standing of Varex West LLC under
the laws of its jurisdiction of formation;


vi.each document required by the Security Documents to be filed, registered or
recorded in order to perfect the security interests of the Administrative Agent,
on behalf of the Secured Parties, in the Collateral pledged by Varex West LLC
and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens);


vii.the results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy and tax matters), made against Varex West LLC under the
Uniform Commercial Code (or applicable judicial docket) as in effect in each
jurisdiction in which filings or recordations under the Uniform Commercial Code
should be made to evidence or perfect security interests in all assets of Varex
West LLC, indicating among other things that the assets of Varex West LLC are
free and clear of any Lien (except for Permitted Liens); and


viii.updated Schedules 7.1 and 7.2 to the Credit Agreement reflecting the name
changes to the Varex West Entities, which schedules shall replace Schedules 7.1
and 7.2 of the Credit Agreement effective as of the Amendment Effective Date.


SECTION 5 Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that the following
statements are true and correct:


a.Each Credit Party has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution and delivery of
this Amendment and the performance of this Amendment and the Credit Agreement as
amended hereby. This Amendment has been duly executed and delivered by the duly
authorized officers of each Credit Party, and this Amendment and the Credit
Agreement as amended hereby each constitutes the legal, valid and binding
obligation of each Credit Party party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.


b.The representations and warranties contained in the Loan Documents are true
and correct in all material respects on and as of the date hereof, except to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty is true and correct in all respects (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty remains true and correct in all material respects as
of such earlier date, except to the extent any such representation and warranty
is qualified by materiality or reference to Material Adverse Effect, in which
case, such representation and warranty is true and correct in all respects as of
such earlier date).


c.The execution and delivery of this Amendment, and the performance of this
Amendment and the Credit Agreement as amended hereby, by each Credit Party does
not and will not, by the passage of time, the giving of notice or otherwise,
(i) require any Governmental Approval or violate any Applicable Law



--------------------------------------------------------------------------------





relating to any Credit Party or any Subsidiary thereof, (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of any Credit Party or
any Subsidiary thereof, (iii) conflict with, result in a breach of or constitute
a default under any Material Contract to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person, (iv) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by such
Person other than Permitted Liens or (v) require any consent or authorization
of, filing with, or other act in respect of, an arbitrator or Governmental
Authority and no consent of any other Person is required in connection with the
execution and delivery of this Amendment, and the performance, validity or
enforceability of this Amendment and the Credit Agreement as amended hereby.


d.No Default or Event of Default has occurred and is continuing (after giving
effect to this Amendment).


SECTION 6 Acknowledgement, Agreement and Consent.


a.Each Credit Party confirms and agrees that, notwithstanding the effectiveness
of this Amendment, the obligations of such Credit Party under the Loan Documents
to which such Credit Party is a party shall not be impaired and the Loan
Documents to which such Credit Party is a party is, and shall continue to be, in
full force and effect and is hereby confirmed and ratified in all respects.


b.Each Guarantor hereby acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Amendment, such Guarantor is not
required by the terms of the Credit Agreement or any other Loan Document to
consent to the amendments to the Credit Agreement effected pursuant to this
Amendment and (ii) nothing in the Credit Agreement, this Amendment or any other
Loan Document shall be deemed to require the consent of such Guarantor to any
future amendments to the Credit Agreement.


c.Each Guarantor hereby acknowledges and agrees that the Secured Obligations
guaranteed under the Guaranty Agreement will include all Secured Obligations, as
amended by this Amendment.


d.Each Credit Party hereby acknowledges and agrees that (i) to the extent any
Loan Document purports to grant, assign or pledge to the Administrative Agent or
any other Person a security interest or Lien on any Collateral as security for
the Secured Obligations, such grant, assignment or pledge is hereby ratified and
confirmed in all respects and (ii) the Secured Obligations secured under the
Security Documents will include all Secured Obligations, as amended by this
Amendment.


SECTION 7 Miscellaneous.


a.Credit Agreement Otherwise Not Affected, Etc. Except as expressly amended
pursuant hereto, each Loan Document shall remain unchanged and in full force and
effect and is hereby ratified and confirmed in all respects. The Administrative
Agent’s and the Lenders’ execution and delivery of, or acceptance of, this
Amendment shall not be deemed to create a course of dealing or otherwise create
any express or implied duty by any of them to provide any other or further
amendments, consents or waivers in the future. Nothing contained herein shall be
deemed a waiver or consent in respect of (or otherwise affect any Secured
Party’s ability to enforce) any Default not explicitly waived by Section 3. On
and after the Amendment Effective Date, each reference in any Loan Document to
the Credit Agreement shall mean and be a reference to the Credit Agreement as
amended by this Amendment.





--------------------------------------------------------------------------------





b.No Reliance. Each Credit Party hereby acknowledges and confirms to each
Secured Party that the Borrower is executing this Amendment on the basis of its
own investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.


c.Governing Law. This Amendment and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Amendment and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.


d.Complete Agreement; Amendments. This Amendment, together with the other Loan
Documents, contains the entire and exclusive agreement of the parties hereto and
thereto with reference to the matters discussed herein and therein. This
Amendment supersedes all prior commitments, drafts, communications, discussions
and understandings, oral or written, with respect thereto. This Amendment may
not be modified, amended or otherwise altered except in accordance with the
terms of Section 12.2 of the Credit Agreement.


e.Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.


f.Loan Documents. This Amendment shall constitute a Loan Document.
[Signature pages follow]



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.
THE BORROWER


VAREX IMAGING CORPORATION


                        
By:
/s/ Matthew Lowell
Name:
Matthew Lowell
Title:
Vice President, Finance, Treasury, and Business Development











THE GUARANTORS


VAREX IMAGING WEST HOLDINGS, INC. (formerly known as PerkinElmer Medical
Holdings, Inc.)




                        
By:
/s/ Matthew Lowell
Name:
Matthew Lowell
Title:
Vice President, Finance, Treasury, and Business Development







VAREX IMAGING WEST, LLC




By:
/s/ Matthew Lowell
Name:
Matthew Lowell
Title:
Vice President, Finance, Treasury, and Business Development








--------------------------------------------------------------------------------





THE ADMINISTRATIVE AGENT


BANK OF AMERICA, N.A.


By:
/s/ Brenda Schriner
Name:
Brenda Schriner
Title:
Vice President










--------------------------------------------------------------------------------





THE LENDERS


BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender
By:
/s/ Sebastian Lurie
Name:
Sebastian Lurie
Title:
Senior Vice President

    




DNB CAPITAL LLC, as Issuing Lender and Lender


By:
/s/ Kristie Li
Name:
Kristie Li
Title:
Senior Vice President







JPMORGAN CHASE BANK, N.A., as Issuing Lender and Lender


By:
/s/ Ling Li
Name:
Ling Li
Title:
Executive Director







WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and Lender




By:
/s/ Darin Mullis
Name:
Darin Mullis
Title:
Director



Sumitomo Mitsui Banking Corporation, as Lender




By:
/s/ James D. Weinstein
Name:
James D. Weinstein
Title:
Managing Director






